Hainan Helpson Medical & Biotechnology Co., Ltd. Long-term Labor Contract Employer:Hainan Helpson Medical & Biotechnology Co., Ltd. (hereunder called Party A or Company) Legal Representative/ authorised agent: Zhilin Li Party A's address: Unit 8, D Area, Office Hall, Haikou Bonded Zone, Haikou Post Code: 570216 Employee: Zhilin Li (hereunder called Party B) Sex: Female Age: 57 Education Level: Bachelor National ID No.:HA9082116 In accordance with the "Labor Law of the People's Republic of China", "Regulation on Labor Contract of Hainan Province" and other relevant laws and regulations, Party A and Party B hereby in compliance with the principles of equality, voluntary participation and mutual consent, agree to sign this Long-term Labor Contract (hereunder called Contract) and follow the terms and conditions listed in this Contract. Article 1Employment 1.In accordance with the terms of this Contract, Party A hereby employs Party B, and the Party B hereby accepts employment with Party A. 2.Before the execution of this Contract, Party B has honestly explained and provided his/her present employment, health conditions, education, work experiences vocational skills and otherinformation requested by Party A and warrants that the above information is not false and concealed. Party B warrants to Party A that he/she are not bound by any laws, regulations, contracts or other obligations (including but not limitation to non-competition obligation) which are effective or restrictive to Party B to execute this Contract. 1 Article 2Terms 3.The period of validity of the Contract commences on July 1st, 2010 to June30th, 2015 for five years. Where the term expires, Party A shall continue to employ Party B. Article 3Job Content 4.According to the Party A's needs of production and operation, Party B agrees to serve as CEO. 5.During the period of this contract, Party A can change Party B's position and responsibilities at any time. According to Party A's needs of business, Party B's abilities and behaviors or Party A's any other considerations, Party A can rearrange Party B to other department or position. Party B agrees to accept such rearrangement. 6.Party B shall strictly follow all the internal regulations of Party A, follow the Party A's and his/her manager's order or indication, follow the rearrangement, finish the work subject to Party A's requirement and perform his/her duly. Article 4Working Hours and Labor Protection 7.Party B's working hours shall not exceed 8 hours per day (not including meal time and breaks), and shall not exceed 40 hours per week. During the effective period of this Contract, Party B is entitled to have the official holidays and other holidays and vacations. 8.According to the needs of job specification and the needs of production and operation, Party A is entitled to change the employee's timetable of working, including changing the beginning time and ending time of the working. 9.Party A shall provide the working environments in accordance with the national labor security and hygienic standards, and adopt effective measures to improve the working environments. 10.According to Party B's actual needs on position, Party A shall provide the necessary labor protection appliance subject to the national relevant regulations. 11.In process of production, Party B must follow the safe operation regulations set by Party A. Article 5Wage and Compensation 12.Subject to the current Party A's wage system and concerning with Party B's technical level, manners and efficiency, Party A decides Party B's salary, and the annual wage is RMB 800,000.Where Party B's position is changed, his/her wage shall be changed accordingly. 13.Party A may duly adjust Party B's compensation in accordance with Party A's status of production and operation and Party B's technical ability and working performance. 2 14.The determination of Party B's compensation shall depend on the working performance and valid outstanding achievements, but not the normal working hours. Party B's compensation is the entire reward to all the Party B's work, and it's irrelevant to Party B's working hours of any day. Party A: Hainan Helpson Medical & Biotechnology Co., Ltd. Legal Representative/ authorised agent (seal): /s/ Zhilin Li Date: July 1st, 2010 Party B: /s/ Zhilin Li Date: July 1st, 2010 3
